The Honorable Joseph R. Ortwerth Representative, District 18 State Capitol Building, Room 101 E Jefferson City, Missouri 65101
Dear Representative Ortwerth:
This opinion is in response to your questions asking:
              Whether the City of St. Peters is required to obtain a liquor license for its public meeting rooms which are available for events where alcoholic beverages may be served by individuals or groups other than the City at no charge to the consumer of such beverage.
              Whether the City of St. Peters is required to obtain a liquor license for its public meeting rooms which are available for events where alcoholic beverages may be served as part of a fundraising activity held by individuals or groups other than the City when the City will not be serving or selling such alcoholic beverages.
In the statement of facts accompanying your questions, you relate:
         The City of St. Peters has just opened its new City Centre and Recreational Complex. The new city hall has several meeting rooms which are available for use by the public. It has come to the city's attention that certain functions planned at city hall such as wedding receptions and fund-raisers may have alcoholic beverages available for the guests who attend such events. . . . The City of St. Peters does not intend to sell liquor in any manner at the City Hall Complex. . . .
Chapter 311, RSMo, is known as the "Liquor Control Law." Section 311.040, RSMo 1986, provides:
 311.040.  Application of law. — The provisions of this law shall be in force in and apply to every incorporated city, town or village in this state, whether same be organized under the general law relating to cities, towns and villages, or by special charter under the state constitution, any ordinance or charter provision of any city, town or village to the contrary notwithstanding.
Section 311.050, RSMo 1986, prohibits the sale of intoxicating liquor without a license:
 311.050.  License required. — It shall be unlawful for any person, firm, partnership or corporation to manufacture, sell or expose for sale in this state intoxicating liquor, as defined in section  311.020, in any quantity, without taking out a license.
Your first question specifically refers to events where alcoholic beverages are to be served "at no charge to the consumer of such beverage." We find no provisions within the Liquor Control Law requiring an entity to obtain a liquor license for distribution of alcoholic beverages at no charge to the consumer.
Therefore, we conclude that the City of St. Peters is not required to obtain a liquor license for its public meeting rooms if they are to be used for events where alcoholic beverages may be served by individuals or groups other than the city at no charge to the consumer of such beverages.
Your second question refers to events "where alcoholic beverages may be served as part of a fundraising activity" when the city itself is not serving or selling alcoholic beverages. We assume that this question includes events where individuals or groups using the city's facilities may offer alcoholic beverages for sale.
Section 311.050, RSMo 1986, prohibits any person or entity as listed in the section from selling liquor without a license. Because the City of St. Peters would not be the entity selling liquor, we conclude the City of St. Peters is not required to obtain a liquor license for the situations described in your second question.
CONCLUSION
It is the opinion of this office that the City of St. Peters is not required under Chapter 311, RSMo, to obtain a liquor license for its public meeting rooms which are available for events where alcoholic beverages may be served by individuals or groups other than the city at no charge to the consumer or where alcoholic beverages may be sold as part of a fundraising activity held by individuals or groups other than the city.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General